Citation Nr: 0703978	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-20 026	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1979 to July 
2000.  He died in December 2001.  The appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from July and October 2002 rating actions that denied service 
connection for the cause of the veteran's death.  

In February and August 2005, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

For the reasons stated below, the issue on appeal is again 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)), the 
Board finds that all notice and development action needed to 
render a fair decision on the claim on appeal has not been 
accomplished.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a remand by the Board confers upon a claimant, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).   

In August 2005, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  Appellate review discloses that, through an 
apparent clerical error at the Board, a previous February 
2005 Board Remand written by Counsel James Frost was re-
issued verbatim on 2 August 2005, together with a separate 
new Remand written by Counsel Jeffrey Pisaro also dated  2 
August 2005.  This understandably resulted in confusion at 
the RO, which issued a Supplemental Statement of the Case 
(SSOC) in this appeal in July 2006 without having undertaken 
the additional development requested in the correct August 
2005 Board Remand written by Counsel Pisaro.  In written 
argument dated in September and October 2006, the appellant's 
representative requested that this case be again remanded to 
the RO for the additional development requested by the Board. 
Inasmuch as the evidence currently of record remains 
insufficient to fairly adjudicate the claim on appeal, and in 
light of Stegall, the Board finds that this case must again 
be remanded to the RO to accomplish the development requested 
in the correct August 2005 Board Remand.  

In addition, action by the RO is required to fully satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  The RO's notice letter to the 
appellant should meet the requirements of the Court's 
decision in Dingess/Hartman v. Nicholson,   19 Vet. App. 473 
(2006), as regards the 5 elements of a claim for service 
connection, as appropriate.  It should also invite her to 
submit all pertinent evidence in her possession, and explain 
that she has a full 1-year period for response (see 
38 U.S.C.A. § 5103; but see also 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period)).

After providing the required notice, the RO should obtain any 
additional such evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should furnish the appellant 
and her representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA.  To ensure 
that the duty to notify the claimant what 
evidence will be obtained by whom is met, 
the RO's letter should request her to 
provide sufficient information and, as 
necessary, authorization to enable the VA 
to obtain any medical records pertaining 
to the matter on appeal that are not 
currently of record.  This should include  
detailed information regarding all 
medical treatment received by the veteran 
from the time of his separation from 
service in July 2000 until his death in 
December 2001.  The RO should assist her 
in obtaining all such records of 
treatment of the veteran, to specifically 
include by Dr. Doty, a psychologist in 
Carbondale, Illinois, from August 2000 to 
December 2001; the Barnes-Jewish 
Hospital, St. Louis, Missouri 63110, to 
include records of May 2001; the St. 
Joseph Memorial Hospital, P.O. Box 580, 
Murphysboro, Illinois, to include records 
of September 2001; the Choate Mental 
Health and Development Center, 1000 N. 
Main Street, Anna, Illinois 62906 from 
August 2000 to December 2001; and the 
Good Samaritan House, Carbondale, 
Illinois from August 2000 to December 
2001, to include any pertinent 
administrative records from the Good 
Samaritan House.

The RO should request the appellant to 
furnish all evidence in her possession, 
and explain the type of evidence that is 
her ultimate responsibility to submit.  
The RO should also ensure that its letter 
meets the requirements of the Court's 
decision in Dingess/
Hartman v. Nicholson, cited to above, as 
regards notice pertinent to the 5 
elements of a claim for service 
connection, as appropriate.

The RO's letter should clearly explain to 
the appellant that she has a full 1-year 
period to respond (although the VA may 
decide the claim within the 1-year 
period).

2.  The RO should obtain copies of any 
and all records of medical and 
psychiatric treatment of the veteran from 
2000 to December 2001 at the VA Medical 
Center, Marion, Illinois.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims folder.  

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall. 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

